DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 12/01/2020, has been entered and carefully considered. Claims 1, 6, 10 and 15 are amended; claims 3-5, 7-9, 12-14, and 16-30 are canceled. Claims 1-2, 6, 10-11, 15 and 31-32 are currently pending.
	
EXAMINER’S AMENDMENT

3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alejandro Daniel Munoz (Reg. No. 63,534) on Jan 11, 2021.

The claims 1, 6, 10 and 15 have been amended as follows:
1. (Currently Amended)	A received signal strength indicator (RSSI) measurement method, comprising:
sending, by a network device, one or more synchronization signal blocks (SS blocks), each of the one or more SS blocks comprises a primary synchronization signal (PSS), a secondary 
sending, by the network device, to a terminal device, an RSSI measurement configuration message, wherein the measurement configuration message comprises indication information of a time resource for RSSI measurement, and wherein the time resource comprises downlink symbols in a timeslot in which the one or more SS blocks actually sent by the network device are located; 
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to sixth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the third to sixth downlink symbols, or, 
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the fifth to eighth downlink symbols, or,
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to twelfth downlink symbols, and wherein the one or more SS blocks comprise two SS blocks located at the fifth to twelfth downlink symbols.
2.	(Original) The method according to claim 1, wherein the sending the RSSI measurement configuration message causes the terminal device to perform the RSSI measurement according to the measurement configuration message.
3-5.	(Cancelled).
6.	 (Currently Amended) A received signal strength indicator (RSSI) measurement method, comprising:	
receiving, by a terminal device, an RSSI measurement configuration message from a network device, wherein the measurement configuration message comprises indication information of a time resource for RSSI measurement, and the time resource comprises downlink symbols in a timeslot in 
measuring, by the terminal device, a received signal power on the downlink symbols based on the indication information;
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to sixth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the third to sixth downlink symbols, or, 
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the fifth to eighth downlink symbols, or,
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to twelfth downlink symbols, and wherein the one or more SS blocks comprise two SS blocks located at the fifth to twelfth downlink symbols.
7-9.	(Cancelled).
10. (Currently Amended)	A network device, comprising:
	a transmitter;
	a processor connected to the transmitter; and
 	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
	cause the transmitter to send 
	cause the transmitter to send a received signal strength indicator (RSSI) measurement 
  wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to sixth downlink symbols, and wherein the one or more SS blocks  comprise one SS block located at the third to sixth downlink symbols, or, 
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the fifth to eighth downlink symbols, or,
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to twelfth downlink symbols, and wherein the one or more SS blocks comprise two SS blocks located at the fifth to twelfth downlink symbols.
11. (Original)	The network device according to claim 10, wherein sending the RSSI measurement configuration message causes the terminal device to perform the RSSI measurement according to the measurement configuration message.
12-14. (Cancelled).
15. (Currently Amended)	 A terminal device, comprising:
	a receiver; 
	a processor; and
	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
receive, through the receiver, a received signal strength indicator (RSSI) measurement configuration message through the receiver from a network device, wherein the measurement 
measure a received signal power on the downlink symbols based on the indication information;
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to sixth downlink symbols, and wherein the one or more SS blocks  comprise one SS block located at the third to sixth downlink symbols, or, 
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth downlink symbols, and wherein the one or more SS blocks comprise one SS block located at the fifth to eighth downlink symbols, or,
wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to twelfth downlink symbols, and wherein the one or more SS blocks comprise two SS blocks located at the fifth to twelfth downlink symbols.
16-30. (cancelled).
31.	(Previously Presented) The method according to claim 6, wherein the measuring, by the terminal device, a received signal power on the downlink symbols in the timeslot, comprises:	measuring, by the terminal device, a total received power on the downlink symbols in the timeslot; and
	averaging the total received power.
32.	(Previous Presented) The terminal device according to claim 15, wherein the non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
	measure a total received power on the downlink symbols in the timeslot; and	average the total received power.
REASONS FOR ALLOWANCE
4. 	Claims 1-2, 6, 10-11 and 31-32 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for RSSI measurement by a terminal comprising one or more synchronization signal blocks (SS blocks), each of the one or more SS blocks comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH).
The independent claims 1, 6, 10 and 15 recites, inter alia, a method for the measurement configuration message comprises indication information of a time resource for RSSI measurement, and wherein the time resource comprises downlink symbols in a timeslot in which the one or more SS blocks actually sent by the network device are located. 
Applicant has amended claims 1, 6, 10 and 15 with the limitations: “wherein the one or more SS blocks comprise one SS block located at the third to sixth symbols, or, wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth symbols, and wherein the one or more SS blocks comprise one SS block located at the fifth to eighth symbols, or, wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to twelfth symbols, and wherein the one or more SS blocks comprise two SS blocks located at the fifth to twelfth symbols.” The claim limitations, wherein the one or more SS blocks comprise one SS block located at the third to sixth symbols, or, wherein the indication information indicates that, within the timeslot, the time resource for RSSI measurement comprises only the first to eighth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0052379, Lin et al. disclose a method on radio resource management and radio link monitoring configurations and procedures. 
US 2015/0230206, Tabet et al. disclose a method for sending a specific pilot sequence on a specific OFDM symbol in a downlink wireless resource frame.
	US 2019/0363809, Yoon et al., disclose m ethod and apparatus for measuring synchronization signal block.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                   
                                                                                                                                                                                     /UN C CHO/Supervisory Patent Examiner, Art Unit 2413